Citation Nr: 1544721	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  12-27 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Edward A. Zimmerman, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to May 1985 and from February 1986 to August 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2011 and September 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which reopened the Veteran's claim for service connection for a low back disability, but denied it on the merits, and denied the Veteran's claim for service connection for a cervical spine disability. 

In September 2014, the Veteran testified before the undersigned at a video conference hearing.  A copy of the transcript has been associated with the claims file. 

This claim was previously before the Board in December 2014, at which time it reopened the Veteran's claim for a low back disability, and remanded the remaining issues for additional development.  That development having been completed, this claim is once again before the Board.

The Board notes that a January 2013 rating decision declined to reopen the claim for an earlier effective date for the grant of service connection for major depressive disorder.  Although the Veteran filed a notice of disagreement in February 2013, and the RO furnished a statement of the case on this issue in January 2014, the Veteran did not perfect an appeal of this issue.  Therefore, this issue is not before the Board at this time.  However, the Veteran's representative raised this issue at the September 2014 hearing, and it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents, including the September 2014 hearing transcript, are potentially relevant to the issues on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case. Any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  A chronic injury to the low back was not present in service or manifested for many years thereafter, and no such disability is shown to be otherwise related to service.

2.  A chronic injury to the cervical spine was not present in service or manifested for many years thereafter, and no such disability is shown to be otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a low back disability are not met. 38 U.S.C.A. §§ 1131, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

2.  The criteria for establishing service connection for a cervical spine disability are not met. 38 U.S.C.A. §§ 1131, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In letters issued in July 2011 and July 2012, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, VA outpatient treatment records, and private treatment records have been obtained and associated with the claims file.

VA provided the Veteran with adequate medical examinations in August 2011 and August 2012.  The examinations were adequate because each contained a history obtained from the Veteran and thorough examinations relevant to the applicable rating criteria.  They also addressed the functional effects caused by the Veteran's disabilities, to include the effects on his occupation and usual daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). 

The record does not indicate that additional evidence relevant to the issues decided herein is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA and the Veteran's Benefits Management System (VBMS).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran has also been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding VLJ identified the issues to the Veteran, noted the bases for the RO's denial, and indicated the evidence necessary to substantiate the claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.

A review of the claims file also shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Legal Criteria

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Service connection may also be granted for chronic disabilities, such as arthritis, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Board shall consider all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

The Veteran claims that he currently suffers from a low back disability and a cervical spine disability that are related to a back injury he sustained in service.  To this effect, the Veteran claims that his back and neck have caused pain since the injury in service.

A review of the Veteran's service treatment records reveals that between January 1987 and April 1987, the veteran complained of, and sought treatment for back pain.  Sick Call note of January 26, 1987 mentions frequent lifting as the etiology for back pain.   There were 3 physicals recorded in 1984, 1985 and 1987 for entry, periodic, and a separation exam respectively.  All showed normal exams of the spine and back.  Documentation for a fall into a ravine with subsequent back injury on a night march at Fort Story in 1986 was not found in the service treatment records.  

A review of private treatment records and VA outpatient treatment records shows that the Veteran has been treated for arthritic conditions of both the lumbar and cervical spine.

A private treatment record in April 1998 that noted that the Veteran had injured his lower back in a work accident in 1988.

Outpatient treatment records from the VA Medical Center dated August 3, 1998
show report of low back pain and neck injury due to a motor vehicle accident.

The Veteran was provided with a VA examination for the low back in September 2003.  The examiner, after an examination that included x-rays, diagnosed the veteran with chronic lumbosacral back strain and history of disc bulging.  The examiner, who indicated that he had reviewed the veteran's claims file, stated that the incidences of low back pain noted in the veteran's service medical records were self-limiting and acute and did not result in any chronicity.  He further opined that it was not at least as likely as not that the Veteran's current lumbosacral pathology was related to his self-limiting musculoskeletal conditions, which were resolved during military service.

A private examiner, in March 2004, after diagnosing the Veteran with mild L4-5 and L5-S1 disc bulge and lower back pain, opined that the Veteran's condition was related to his military service.   In particular, the opinion was found to be based upon the Veteran's statements that his back symptoms initially began after falling into a ravine and later on that same year while lifting heavy objects in a warehouse. However, it appears that the private examiner did not review the Veteran's medical history as contained in the claims file prior to rendering such opinion and relied solely on a history provided to him by the Veteran.

The Veteran was provided with an additional VA examination for the low back in April 2005.  The VA examiner, after an examination of the Veteran that also included x-rays, diagnosed the Veteran with low back pain.  This examiner, who also reviewed the Veteran's claims file, stated that the Veteran's in-service back injuries were acute and appeared to have completely resolved.  He opined that Veteran's current back pain was not related to his in-service injuries, but was most likely secondary to a reported history of a post-service automobile accident, an assault, or a work place accident.

A private examiner, in August 2007, after diagnosing the Veteran with mild L4-5 and L5-S1 disc bulge and lower back pain, opined that the Veteran's condition was related to his military service.  However, it appears that the private examiner did not review the Veteran's medical history as contained in the claims file prior to rendering such opinion and relied solely on a history provided to him by the Veteran.

A private examiner, in June 2009, after diagnosing the Veteran with mild L4-5 and L5-S1 disc bulge and lower back pain, opined that the Veteran's condition was related to his military service.  However, it appears that the private examiner did not review the Veteran's medical history as contained in the claims file prior to rendering such opinion and relied solely on a history provided to him by the Veteran.

The Veteran was provided with an additional VA examination for the low back in August 2011.  The examiner opined that the lumbar spine degenerative disc disease is less likely as not caused by or a result of active duty treatments.  The examiner stated that acute lumbar strain is an injury to the muscles and ligaments of the back. It was noted that the weight of medical evidence shows this is a self-limited injury lasting several days to several months.  Acute lumbar strain or acute low back pain is a very common occurrence affecting over 80 percent of the population at some time in their lives. There is no significant medical evidence supporting a causal relationship between one or several limited episodes of lumbar strain (acute
low back pain) and the eventual development of lumbar spine degenerative disk or joint disease.  Lumbar spine degenerative disk disease is a common normal variant finding.  It is documented in multiple studies on MRI by about age 50 in approximately 50 percent of individuals without low back pain.  The examiner summarized the service treatment records noting there were 4 sick call visits for
back pain in 1987.  There were 3 physicals recorded in 1984, 1985 and 1987 for entry, periodic, and a separation exam respectively.  All showed normal exams of the spine and back.  Documentation for a fall into a ravine with subsequent back injury on a night march at Fort Story in 1986 was not found in the service treatment records.  Sick Call note of January 26, 1987 mentions frequent lifting as the etiology for back pain.  All of the documentation in the service treatment record is consistent with acute lumbar strain, which, as noted above, is self-limited.

The Veteran was provided with a VA examination for the cervical spine in August 2011.  Upon objective testing, interview, and review of the claims file, the examiner diagnosed the Veteran with cervical spondylosis with associated arthritis of the cervical spine.  The examiner opined that the Veteran's cervical spine disability was as least as likely as not related to the described in-service low back injury in which the Veteran described falling into a ravine on a march.  In support, the examiner opined that, due to the fact that the vertebral column is one continuous structure, any injury sustained to his low back in service would have had an effect on his cervical spine.

The Veteran was provided with an additional VA examination for both his lumbar and cervical spine in August 2012.  The examiner diagnosed the Veteran with cervical spine spondylosis and lumbar spine degenerative disc disease.  The examiner found that it was less likely than not that the Veteran's cervical spine disability was related to in-service complaints of lumbar strain or repetitive lifting.  In support, it was provided that, although the spine is a continuous structure, it still has distinctly separate units and there is no support in medical literature or knowledge for the relationship between repetitive lifting or back strain and the later development of spondylosis or any arthritic condition.  The examiner also found that it was less likely than not that the Veteran's lumbar spine disability was related to in-service complaints of lumbar strain or repetitive lifting.   In support, the examiner provided that acute strains, as shown in the service treatment records, only affects the muscles and ligaments and is therefore temporary and self-limiting.  There is no medical evidence to support any causal relationship.

A private examiner, in April 2011, after diagnosing the Veteran with lumbar degenerative disc disease, opined that the Veteran's condition was related to his fall during a training exercise in military service in 1986.  However, it appears that the private examiner did not review the Veteran's medical history as contained in the claims file prior to rendering such opinion and relied solely on a history provided to him by the Veteran.



Analysis

As the Veteran's claims contemplate a common etiology, a combined discussion shall ensue hereafter.

The record evidence shows that there are current disabilities, based upon the diagnoses of cervical spine spondylosis and lumbar spine degenerative disc disease, as evidenced by the VA examinations, VA outpatient treatment records, and private treatment records associated with the claims file.  Thus the first element of service connection is met.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1166-67.

The service treatment records show that the Veteran had complaints of lower back pain during military service, particularly in 1987.  However, these symptoms were found to be acute muscle strain and were attributed to repetitive lifting.  This assessment of the Veteran's symptoms was additionally confirmed after a retrospective analysis by VA examiners, in addition to noting that the Veteran's currently diagnosed lumbar and cervical arthritis were not consistent with such acute instances of back strain that only affected muscles and ligaments, and therefore unrelated.  Thus the second element of service connection is met.  See Id.

Additionally, although the Veteran indicated that he sustained a fall into a ravine and injured his back during a march in 1986, nothing in his service records corroborates such an incident.  The Veteran is competent to discuss matters of first-hand experience, such as injuries he may have sustained during service.  The Board has no doubt that the Veteran sincerely believes that he experienced such an injury in service.  However, due to the lack of corroboration, to particularly include any medical indications of such occurrence, the Veteran's recollections of the alleged in-service injury are found to be inaccurate and, therefore, not credible.

The Board finds that the issue thus turns upon a finding of nexus.  See Id.  As such, the issue of any potential nexus for the Veteran's currently diagnosed lower back disability and cervical spine disability is thus framed within the context of a possible relationship to the Veteran's in-service documented complaints of low back pain and indication of repetitive lifting.

In this regard, the Board notes that there are several medical opinions of record, finding both that there was a positive etiology as well as a negative etiology.  The Board must therefore weigh the credibility and probative value of these opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

The Veteran was provided with VA medical opinions for his low back disability in September 2003, April 2005, and August 2011 as well as for both his low back and cervical spine August 2012.  All of these opinions have similarly found that the Veteran's in-service back complaints were acute and affected muscles and ligaments only, and not the bones or joints as seen in his current arthritic presentations.  It has been provided that there is no support in medical knowledge or literature that such acute manifestations can lead to the arthritic complications from which the Veteran currently suffers in his low back and cervical spine.  These opinions are afforded high probative value, as they have all been provided by medical doctors who have reviewed the claims file, interviewed the Veteran, conducted objective testing, and relied upon accepted medical knowledge and literature in rendering their opinions.

Additionally, in the 2003 and 2005 VA examinations, it was also noted that, based upon the Veteran's own reports and medical treatment records the Veteran had sustained a work injury and an automobile accident (1988 and 1998 respectively) which more likely accounted for his current symptom presentation.

The Board notes that the Veteran was also provided with a VA examination for the cervical spine in August 2011, which resulted in a positive etiology for a relationship between the currently diagnosed cervical spondylosis and military service.  However, the Board also notes that this opinion was based on an incorrect factual premise, as the examiner indicated that the Veteran had sustained a low back injury during a fall into a ravine during a march in service.  The Board again notes that there is no support for this occurrence in the record evidence.  As such, this opinion is afforded low probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding a medical opinion based on incorrect factual premise is not probative).

The Veteran has also provided the results of several private examinations dated March 2004, August 2007, June 2009, and April 2011.  Despite the fact that these examinations were provided by competent physicians who had treated the Veteran for his lower back and cervical spine disabilities, the Board notes that these too were based upon an incorrect factual premise.  It is noted that, while these examiners found that the Veteran had had sustained a low back injury during a fall into a ravine during a march in service, there was no indication that they came by the information through any other means than the Veteran's own subjective history.  Such information is, thereby, not found to be a corroboration that the Veteran actually experienced such an injury in service.   See LeShore v. Brown, 8 Vet. App. 406 (1995) (the mere transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional).  As such, the facts upon which the private examiners based their respective opinions were not accurate, as the Veteran's reported ravine fall incident was not found to be credible as discussed above.  Therefore, these private opinions are also afforded low probative value.  See Reonal, 5 Vet. App. at 460-61.

As such, the most probative medical opinion evidence of record, as found in the September 2003, April 2005, and August 2011 lumbar spine VA examinations as well as the August 2012 lumbar spine and cervical spine VA examination, reflects that the Veteran's currently diagnosed degenerative disc disease of the lumbar spine and cervical spondylosis were not related to the in-service acute low back strain and repetitive lifting, or any other sufficiently corroborated event in military service.

In sum, the record does not contain probative medical evidence sufficient to establish a medical nexus between the Veteran's currently diagnosed degenerative disc disease of the lumbar spine and cervical spondylosis were not related to the in-service acute low back strain and repetitive lifting. 

Last, in regard to continuity of symptoms, the Board finds that the Veteran's claimed arthritic conditions affecting the lumbar and cervical spine are properly afforded such consideration, as arthritis is one of the enumerated conditions in 38 C.F.R. § 3.309(a).  See also Walker, 708 F.3d 1331.  However, the contemporaneous medical and lay evidence contained in the service treatment records did not establish that the Veteran had any manifestation of arthritis in service (or within one year after service), as the first medical evidence of such occurred in 1998, thus, any further discussion of continuity of symptoms from such is rendered moot and shall be discussed no further.

For all the foregoing reasons, the claim of entitlement to service connection for both a low back disability and a cervical spine disability, must be denied.

While the Board is sympathetic to the Veteran's claims, taking into account all of the relevant evidence of record, the preponderance of the evidence is against a finding of an etiological relationship between an the Veteran's current low back disability and cervical spine disability and military service.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence are against the claim.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert, 1 Vet. App. at 55.












ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a cervical spine disability is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


